

EXHIBIT 10.1
AMENDMENT NO. 3
TO
AMENDED AND RESTATED BRIDGE LOAN WAREHOUSING
CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED BRIDGE LOAN WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of May 24, 2018, by and
among ACRC LENDER B LLC, a Delaware limited liability company (the “Borrower”),
the Persons party to the Credit Agreement (as defined herein) from time to time
as lenders (the “Lenders”) and BANK OF AMERICA, N.A., a national banking
association, as a Lender and in its capacity as administrative agent for the
Lenders under the Credit Agreement (in its capacity as administrative agent, the
“Administrative Agent”).
RECITALS
Reference is made to the following:
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Amended and Restated Bridge Loan Warehousing Credit and Security
Agreement, dated as of August 8, 2016 (as amended, restated, supplemented,
extended, renewed or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the same meanings herein as ascribed to them in the Credit Agreement;
WHEREAS, as of the date hereof, Bank of America, N.A. is the sole Lender party
to the Credit Agreement, whose due execution and delivery of this Amendment
shall constitute the unanimous written approval of all Lenders pursuant to
Section 10.16(b) of the Credit Agreement;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent extend the Borrowing Expiration Date to May 23, 2019; and
WHEREAS, in response to such request, the parties have agreed to amend the
Credit Agreement solely upon the terms and conditions set forth herein, it being
the intention of the parties that such amendment shall not constitute a novation
of the obligations of the Borrower under the Credit Agreement and the other Loan
Documents.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the Borrower, the Lenders and the
Administrative Agent, the parties hereto agree as follows:
Section 1.    Amendments to Credit Agreement.
Section 1.1    Extension of Borrowing Expiration Date. The definition of
“Borrowing Expiration Date” set forth in Section 12.1 of the Credit Agreement is
hereby amended by deleting the reference to “May 24, 2018” contained therein and
replacing it with “May 23, 2019”.


- 1 -

--------------------------------------------------------------------------------




Section 1.2    USA PATRIOT Act Compliance. The Credit Agreement is hereby
amended in accordance with the following:
Section 1.2.1    Affirmative Covenant, re: USA PATRIOT Act. The Credit Agreement
is hereby amended by adding the following Section 7.21 thereto:
“7.21
Affirmative Covenant, re: USA PATRIOT Act. Promptly following any request
therefor, Borrower shall provide information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable ‘know your customer’ requirements under the Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.”

Section 1.2.2    USA PATRIOT Act. Section 11.17 of the Credit Agreement is
hereby amended by deleting the paragraph contained therein and replacing it with
the following paragraph:
“11.17
USA PATRIOT Act. Each Lender that is subject to the Act and Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act. Borrower shall, promptly following a request by Administrative Agent or any
Lender, provide all documentation and other information that Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable ‘know your customer’ and anti-money laundering rules and
regulations, including the Act.”

Section 1.2.3    Amendments to Defined Terms.    The following defined terms are
hereby amended or added to Section 12.1 of the Credit Agreement in their proper
alphabetical order:
“’Act’ means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).”
“‘Beneficial Ownership Certification’ means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.”
“‘Beneficial Ownership Regulation’ means 31. C.F.R. § 1010.230.”
Section 2.    Ratification. Except as hereby amended, the Credit Agreement, all
other Loan Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default
of Event of Default, or of any covenant, term or provision of the Credit
Agreement or the other Loan Documents.


- 2 -

--------------------------------------------------------------------------------




Section 3.    Representations and Warranties. The Borrower represents and
warrants to the Lenders as of the effective date of this Amendment that,
assuming the due execution and delivery of this Amendment: (a) no Default or
Event of Default is in existence, from and after, or will result from, the
execution and delivery of this Amendment or the consummation of any transactions
contemplated hereby; (b) each of the representations and warranties of the
Borrower in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on the effective date of this Amendment (except
for representations and warranties limited as to time or with respect to a
specific event, which representations and warranties shall continue to be
limited to such time or event); and (c) this Amendment and the Credit Agreement
(as amended by this Amendment) are legal, valid and binding agreements of the
Borrower and are enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable insolvency, bankruptcy or other
Laws affecting creditors’ rights generally, or general principles of equity,
whether such enforceability is considered in a proceeding in equity or at law.
Section 4.    Conditions Precedent.
Section 4.1    The representations, warranties, covenants and agreements set
forth in this Amendment are conditional and this Amendment shall not be
effective until the Administrative Agent receives (a) fully-executed counterpart
originals of this Amendment; (b) the other agreements, certificates and other
documents listed on the closing checklist attached hereto as Exhibit A; and (c)
payment by the Borrower of the fees required to be paid pursuant to the Fee
Letter listed on Exhibit A attached hereto on or prior to the date hereof and
all of the Administrative Agent’s costs and expenses associated with the
preparation, negotiation, execution and delivery and administration of this
Amendment and the Credit Agreement that have been invoiced at least (1) Business
Day before the date hereof, including, without limitation, the Administrative
Agent’s reasonable attorney fees.
Section 4.2    Upon the reasonable request of any Lender made at least ten (10)
days prior to the date hereof, Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the Act, in each case at least five (5) days prior to the date hereof.
Section 4.3    At least five (5) days prior to the date hereof, in the event
that Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, Borrower shall have delivered a Beneficial Ownership
Certification in relation to itself.
Section 5.    Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.
Section 6.    Amendment as Loan Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Loan Document” under and as
defined in the Credit Agreement.
Section 7.    Successors and Assigns. This Amendment shall be binding upon each
of the Borrower, the Lenders, the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Lenders’
and the Administrative Agent’s respective successors and assigns.
Section 8.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
Section 9.    Expenses. The Borrower agrees to promptly reimburse the
Administrative Agent and the Lenders for all reasonable expenses, including,
without limitation, reasonable fees and expenses of outside legal counsel, it
has heretofore incurred or hereafter incurs in connection with the preparation,


- 3 -

--------------------------------------------------------------------------------




negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.
Section 10.    Integration. This Amendment contains the entire understanding of
the parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.
Section 11.    No Course of Dealing. The Administrative Agent and the Lenders
have entered into this Amendment on the express understanding with the Borrower
that in entering into this Amendment the Administrative Agent and the Lenders
are not establishing any course of dealing with the Borrower. The Administrative
Agent’s and the Lenders’ rights to require performance pursuant to and in
accordance with all of the terms and conditions of the Credit Agreement and the
other Loan Documents shall not in any way be impaired by the execution of this
Amendment. None of the Administrative Agent and the Lenders shall be obligated
in any manner to execute any further amendments or waivers and if such waivers
or amendments are requested in the future, assuming the terms and conditions
thereof are satisfactory to them, the Administrative Agent and the Lenders may
require the payment of fees in connection therewith.
Section 12.    Governing Law; Jurisdiction; Waiver of Jury Trial. This Amendment
shall be governed by the provisions of the Credit Agreement pertaining to
governing law, jurisdiction and waiver of jury trial. In furtherance of the
foregoing, the provisions of Sections 11.5, 11.11 and 11.12 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.






- 4 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment No. 3 to Amended and
Restated Bridge Loan Warehousing Credit and Security Agreement to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.


BORROWER:


ACRC LENDER B LLC,
A Delaware limited liability company


By: /s/ Anton Feingold


Name: Anton Feingold


Title: Vice President


ADMINITSTRATIVE AGENT AND
SOLE LENDER:


BANK OF AMERICA, N.A.,
A national banking association


By: /s/ Daniel Menendez


Name: Daniel Menendez


Title: Vice President


[Signatures of Guarantor and Pledgor Appear on Next Page]


Signature Page to Amendment No. 3 to
Amended and Restated Bridge Loan Warehousing Credit and Security Agreement

--------------------------------------------------------------------------------





By executing this Amendment in the space provided below, the Guarantor hereby
ratifies and confirms the Guaranty in every respect and acknowledges that the
Guaranty continues in full force and effect, and that the consent and agreements
set forth in this Amendment do not establish any course of dealing among the
parties.


GUARANTOR:


ARES COMMERCIAL
REAL ESTATE CORPORATION


By: /s/ Anton Feingold


Name: Anton Feingold


Title: Vice President


By executing this Amendment in the space provided below, ACRC Warehouse Holdings
LLC (the “Pledgor”) hereby ratifies and confirms the Pledge Agreement in every
respect and acknowledges that the Pledge Agreement continues in full force and
effect, and that the consent and agreements set forth in this Amendment do not
establish any course of dealing among the parties.


PLEDGOR:


ACRC WAREHOUSE HOLDINGS LLC


By: /s/ Anton Feingold


Name: Anton Feingold


Title: Vice President







--------------------------------------------------------------------------------






EXHIBIT A
CLOSING CHECKLIST
DOCUMENT
RESPONSIBLE PARTY
STATUS
•
Amendment No. 3 to Amended and Restated Bridge Loan Warehousing Credit and
Security Agreement “Amendment No. 3”)
Nutter
Complete
2.    Fee Letter
Nutter
Complete
3.    Secretary’s Certificate for the Borrower, attaching the following
documents:
a.    Long-form Certificate of Formation certified by the Delaware Secretary of
State;
b.    Certificate of Good Standing from the Delaware Secretary of State;
c.    Limited Liability Company Agreement;
d.    Resolutions of the Board of Directors authorizing the execution, delivery
and performance of Amendment No. 3 and each Loan Document to which it is a
party; and
e.    Certificate of Incumbency






Borrower
Complete
4.    Secretary’s Certificate for the Guarantor, attaching the following
documents:
a.    Articles of Amendment and Restatement certified by the Maryland Secretary
of State;
b.    Bylaws;
c.    Certificate of Good Standing from the Maryland Secretary of State;
d.    Resolutions of the Board of Directors authorizing the execution, delivery
and performance of Amendment No. 3 and each Loan Document to which it is a
party; and
e.    Certificate of Incumbency






Guarantor
Complete
5.    Secretary’s Certificate for the Pledgor, attaching the following
documents:
a.    Articles of Amendment and Restatement certified by the Delaware Secretary
of State;
b.    Certificate of Good Standing from the Delaware Secretary of State;
c.    Limited Liability Company Agreement;
d.    Resolutions of the Board of Directors authorizing the execution, delivery
and performance of Amendment No. 3 and each Loan Document to which it is a
party; and
e.    Certificate of Incumbency






Pledgor
Complete
6.    Opinion of the Borrower, the Guarantor and the Pledgor’s counsel, in form
and in substance acceptable to the Administrative Agent, regarding such matters
as may be reasonably requested by the Administrative Agent, including, without
limitation, authority, due execution and delivery, enforceability,
non-contravention, non-investment company status and compliance with Regulations
U and X


Borrower’s, Guarantor’s, and Pledgor’s Counsel
Complete






--------------------------------------------------------------------------------




7.    Opinion of the Guarantor’s Maryland counsel, in form and substance
acceptable to the Administrative Agent, including, without limitation,
authority, due execution and delivery, enforceability and non-contravention
Guarantor’s Maryland Counsel
Complete
8.    Beneficial Ownership Certification
Borrower
Complete
9.    UCC-11, tax lien, judgment, bankruptcy and litigation search reports for
each of the Borrower, the Guarantor and the Pledgor
Nutter
Complete
10.    Bank of America Remittance Instructions
Borrower (Form to be provided by Bank)
Complete
11.    Certificate of Incumbency
Borrower (Form to be provided by Bank)
Complete
12.    Payment by the Borrower of the Administrative Agent’s reasonable costs,
fees and expenses, including, without limitation, the fees required to be paid
pursuant to the Fee Letter and all outstanding reasonable fees and disbursements
owed to the Administrative Agent’s legal counsel in connection with Amendment
No. 3 and the Credit Agreement


Borrower
Pending


















